DETAILED ACTION
Quick Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings are so low quality or pixelated that some of the labels are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 recite the limitation "the other interface" in the description of inserted devices and co-connected electrodes.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim has been interpreted as though it is referring to first and second interfaces of corresponding first and second branches of the quick-charging apparatus.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US 2015/0263550 A1 (“Han”) in view of Yang et al. US 2013/0234661 A1 (“Yang”).
As to claim 1, Han discloses a random quick-charging apparatus for quick charging an electronic device, comprising: at least two branches (Han Figure 4 or Paragraph 7 – e.g., a charging device with multiple ports), a power supply unit (Han Figure 4 or Paragraph 7 – e.g., charging section of the charging device), a detection unit (Han Figure 4 or Paragraph 26 – e.g., “Scanning Module”), and a controller (Han Paragraph 23 – e.g., “controlling section”, necessary in controlling the charging states illustrated, e.g., in Han Figure 4), wherein the at least 5two branches are electrically connected to the power supply unit (Han Figure 4 or Paragraph 7 – e.g., electrical connection to Charging Section through the multiple Connecting Ports); the detection unit is electrically connected to the controller (Yang, see below); the controller is electrically connected to the power supply unit (Han Figure 1 or Paragraph 23 – e.g., electrical connection necessary in using a controller/controlling section to control a power supply unit/charging section); an interface is arranged on each of the at least two branches (Han Figure 4 or Paragraph 23 – e.g., a Connecting Port on each branch or connection); the detection unit detects whether there is an electronic device electrically inserted into the interface of any of the at least two branches and generates a feedback signal for transmission to the controller (Han Figure 4 or Paragraph 26 – e.g., “Scanning Module” which scans connecting ports, in combination with Yang, see below); the controller controls the 10power supply unit to perform handshake identification with the electronic device inserted into the interface of any of the at least two branches (Yang, see below); and the power supply unit correspondingly outputs a power source signal according to quick-charging demands of the electronic device (Han Paragraphs 21 and 23 – e.g., multiple charging modes selected by the user, in combination with Yang, see below).
Han discloses many of the elements of claim 1, including a quick-charging apparatus which provides power to multiple devices.  Han also discloses the possibility of connecting and charging devices wirelessly (Han Paragraph 28).  Han detects when devices are plugged in or connected, but outputs that information to the user and allows the user to control the power supply process (e.g., Han Paragraph 23) instead of directly connecting the detection unit and controller and automatically choosing charging settings for the device(s).  However, the missing elements are well known in the art because while disclosing a charger which connects and provides power to a plurality of devices, Yang discloses authentication and identification step, or handshake identification, while connecting devices (Yang Paragraph 4 or 24).  Yang also discloses direct communications between the devices and the controller in order to determine charging requirements (Yang Paragraphs 6 or 25 – e.g., “power amount information”) and the using the controller to automatically determine how to provide power (Yang Paragraphs 4 or 27 – e.g., “power allocation information”).  It would have been obvious 
As to claim 2, Han and Yang disclose the apparatus of claim 1.  Han and Yang further disclose wherein when a second electronic device is inserted into the other interface, the detection unit detects the insertion of the 15second electronic device and generates a feedback signal for transmission to the controller (Han Figure 4 or Paragraph 26 – e.g., “Scanning Module” which scans each port, to be sent to controller as in Yang, e.g., Paragraphs 6 or 25); and the controller controls, according to the feedback signal, a power source signal output by the power supply unit to be a conventional power source signal (Yang Paragraphs 25 or 96-97 – power supplied according to charge mode power amount information, e.g., a device with normal charge mode information would be supplied a normal charge).
As to claim 3, Han and Yang disclose the apparatus of claim 1.  Han and Yang further disclose at least three branches (Han Figures 1, 3, or 4), wherein when a third electronic device is inserted, the detection unit detects the 20electrical insertion of the third electronic device and generates a feedback signal to the controller (Han Figure 4 or Paragraph 26 – e.g., “Scanning Module” which scans each port, to be sent to controller as in Yang, e.g., Paragraphs 6 or 25); and the controller controls, according to the feedback signal, the power supply unit to directly output a conventional power source signal (Yang Paragraphs 25 or 96-97 – power supplied according to charge mode 
As to claim 4, Han and Yang disclose the apparatus of claim 1.  Han and Yang further disclose wherein the number of the detection units is at least two (Han Figure 4 or Paragraph 26 – e.g., each “Connecting Port” is scanned and analyzed by the scanning element, the portion of the port which is scanned may be considered a “detection unit”); one detection unit is arranged on each of the at least two branches (Han Figure 4 or Paragraph 26 – e.g., each charging branch has a connecting port);  25the detection unit is connected to the interface at one end, and connected to the power supply unit at the other end (Han Figure 4 or Paragraph 26 – e.g., portion of connecting port considered a “detection unit” is connected to the rest of the port on one side and the charging/power supply circuitry on the other); and the detection unit detects whether there is an electronic device electrically inserted into the interface of the at least two branches where the detection unit is located (Han Figure 4 or Paragraph 26 – e.g., “Scanning Module” which scans connecting ports).
As to claim 6, Han and Yang disclose the apparatus of claim 1.  Han and Yang further disclose wherein the power supply unit performs handshake identification with a first electronic device inserted into the interface of any of the at least two branches (Yang Paragraph 4 or 24 – e.g., authentication signal and ID assignment), and when the first electronic device supports quick charging, the 5power supply unit correspondingly outputs a power source signal according to quick-charging demands of the electronic device (Yang Paragraphs 25 or 96-97 – power supplied according to charge mode power amount information, e.g., a device with fast charge mode information would be 
As to claim 7, Han and Yang disclose the apparatus of claim 1.  Han and Yang further disclose wherein the random quick-charging apparatus is a mobile power source or a vehicle-mounted charger.  Yang Figure 1 or Paragraph 45 shows a self-contained unit (e.g., “power supply unit…within the wireless power transmitting device”) which does not need to be plugged into a grid and would be mobile or portable.
As to claim 8, Han and Yang disclose the apparatus of claim 1.  Han and Yang further disclose wherein the electronic device is a mobile phone, rechargeable earphones, a tablet computer or a laptop computer (Han Figure 4 or Paragraphs 4-5 or 18).
Claims 9-12 recite elements similar to claims 1-3, and are rejected for the same reasons.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art does not teach or suggest a random quick-charging apparatus having the combination of elements in the claims including, among other elements, multiple co-connected electrodes as described in claim 5, in combination with the interface and charger details of the claims.
Han and Yang disclose a charger which includes USB ports which have multiple pins or electrodes, without the same co-connected configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851